Title: From Thomas Jefferson to Hilliard d’Auberteuil, 20 February 1786
From: Jefferson, Thomas
To: Hilliard d’Auberteuil, Michel René



Sir
Paris Feb. 20. 1786.

I have been honoured with your letter and the books which accompanied it for which I return you my hearty thanks. America cannot but be flattered with the choice of the subject on which you are at present employing your pen. The memory of the American revolution will be immortal, and will immortalize those who record it. The reward is encouraging, and will justify all those pains which a rigorous investigation of facts will render necessary. Many important facts, which preceded the commencement of hostilities, took place in England. These may mostly be obtained from good publications in that country. Some took place in this country. They will be probably hidden from the present age. But America is the feild where the greatest mass of important events were transacted, and where alone they can now be collected. I therefore much applaud your idea of going to that country for the verification of the facts you mean to record. Every man there can tell you more than any man here who has not been there; and the very ground itself will give you new insight into some of the most interesting transactions. If I can be of service to you in promoting your object there, I offer myself freely to your use. I shall be flattered by the  honour of your visit here at any time. I am seldom from home before noon; but if any later hour should suit you better, I will take care to be at home at any hour or day you will be pleased to indicate. I have the honour
